      Case 2:18-cv-02037-KJD-DJA Document 40 Filed 09/03/19 Page 1 of 2



 1   KATHLEEN J. ENGLAND
     Nevada Bar No. 206
 2   GILBERT & ENGLAND LAW FIRM
     610 South Ninth Street
 3   Las Vegas, Nevada 89101
     Telephone: 702.529.2311
 4   E-mail:     kengland@gilbertenglandlaw.com

 5   JASON R. MAIER
     Nevada Bar No. 8557
 6   DANIELLE J. BARRAZA
     Nevada Bar No. 13822
 7   MAIER GUTIERREZ & ASSOCIATES
     8816 Spanish Ridge Avenue
 8   Las Vegas, Nevada 89148
     Telephone: 702.629.7900
 9   Facsimile: 702.629.7925
     E-mail:    jrm@mgalaw.com
10              djb@mgalaw.com

11   Attorneys for Plaintiff Shane Kaufmann

12

13                               UNITED STATES DISTRICT COURT
14                                        DISTRICT OF NEVADA
15
      SHANE KAUFMANN,                                     Case No.: 2:18-cv-02037-KJD-DJA
16
                            Plaintiff,
17                                                        STIPULATION AND REQUEST TO
      vs.                                                 EXTEND TIME FOR PLAINTIFF TO
18                                                        RESPOND TO MOTION TO
      DESERT PALACE, INC. d/b/a CAESARS                   CONSOLIDATE [ECF NO. 32]
19    PALACE; DOES I through X, and ROE
      BUSINESS ENTITIES I through X, inclusive,           [FIRST REQUEST]
20
                            Defendants.
21

22

23          Plaintiff Shane Kaufmann (“Plaintiff”) and defendant Desert Palace LLC d/b/a Caesars Palace
24   f/k/a Desert Palace, Inc. (“Defendant”), by and through their respective undersigned counsel, hereby
25   agree and stipulate to extend the time for Plaintiff Kaufmann to respond to Defendant’s motion to
26   consolidate [ECF No. 32] filed on August 15, 2019.
27          Under FRCP and local rules, the response of Plaintiff is currently due on August 29, 2019.
28   This extension was requested by Plaintiff’s counsel, who needed additional time to prepare a thorough


                                                      1
      Case 2:18-cv-02037-KJD-DJA Document 40 Filed 09/03/19 Page 2 of 2



 1   opposition. The parties have agreed to request Court approval of this extension for Plaintiff’s

 2   oppositional response time to and including September 3, 2019.           This extension will not unduly
 3   delay this matter in any way. Plaintiff’s undersigned counsel requested agreement and Ms. Ketner

 4   agreed. Due to the lateness of the day, she was not available to sign this Stipulation.

 5

 6    DATED 3rd day of September, 2019.                     DATED 3rd day of September, 2019.

 7    GILBERT & ENGLAND LAW FIRM                            LITTLER MENDELSON, P.C.
 8
      __/s/ Kathleen J. England_______________              _/s/ Sandra Ketner_____________________
 9    KATHLEEN J. ENGLAND, ESQ.                             SANDRA KETNER, ESQ.
      Nevada Bar No. 206                                    Nevada Bar No. 8527
10    610 South Ninth Street                                200 S. Virginia Ave., 8th floor
      Las Vegas, Nevada 89101                               Reno, NV 89501
11
      JASON R. MAIER, ESQ.                                  PATRICK H. Hicks, Esq.
12    Nevada Bar No. 8557                                   Nevada Bar No. 8527
      DANIELLE J. BARRAZA, ESQ.                             3960 Howard Hughes Parkway, Suite 300
13    Nevada Bar No. 13822                                  Las Vegas, Nevada 89169
      8816 Spanish Ridge Avenue                             Attorneys for Defendant Desert Palace, LLC,
14    Las Vegas, Nevada 89148                               dba Caesars Palace
15    Attorneys for Plaintiff Shane Kaufmann
16

17
                                                   IT IS SO ORDERED.
18                                                           September 6
                                                   DATED ________________, 2019.
19

20
                                                   ___________________________________
21                                                 KENT
                                                   DanielJ.J.DAWSON
                                                              Albregts
                                                   United
                                                   UnitedStates
                                                           StatesDistrict Judge Judge
                                                                   Magistrate
22

23

24

25

26
27

28


                                                        2
